The Honorable Carl C. Hardin, Jr. Executive Director Texas State Board of Dental Examiners 2101 MacArthur Blvd., No. 110 Irving, Texas 75061
Re: Exemption of certain dentists from annual registration.
Dear Mr. Hardin:
You have requested our opinion concerning the authority of the Board of Dental Examiners to exempt from annual registration full-time professors at dental colleges, residents, interns, and full-time employees of the United States Public Health Service.
Article 4551b-1, V.T.C.S., exempts various persons from the scope of the definition of dentistry, including:
  1) members of the faculty of a reputable dental college or school where such faculty members perform their services for the sole benefit of such school or college . . . 9) dental interns, dental residents and dental assistants as defined and regulated by the Texas State Board of Dental Examiners in its rules and regulations.
In Attorney General Opinion H-890 (1976) we said that a licensing board could not enlarge upon exemptions created by statute. Thus, in general, only those persons within article 4551b-1 may be exempted. Accordingly, professors are exempted so long as they `perform their services for the sole benefit of [their] . . . school or college.' The Board is expressly authorized to enact rules and regulations defining, regulating and exempting dental interns and dental residents. Finally, this office has previously held that employees of the United States Public Health Service are exempted so long as they perform services only for the Health Service. Attorney General Opinion V-1045 (1950). See Sperry v. Florida, 373 U.S. 379 (1963); Attorney General Opinion O-4764 (1942).
 SUMMARY
Professors at dental colleges and schools are exempted from annual registration with the Board of Dental Examiners so long as they perform their services for the sole benefit of such college or school. Dental interns and dental residents may be exempted under rules and regulations of the Board of Dental Examiners. Employees of the United States Public Health Service are exempt so long as they perform services only for the Health Service.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee